


Exhibit 10.1
FIRST AMENDMENT TO THE AGREEMENT AND PLAN OF MERGER
This Amendment to the Agreement and Plan of Merger, dated as of November 27,
2013 (“First Amendment”), by and among (i) Investors Bank, a New Jersey savings
bank (“Investors Bank”), Investors Bancorp, Inc., a Delaware corporation
(“Investors Bancorp”), and Investors Bancorp, MHC, a New Jersey mutual holding
company (“Investors MHC”), and (ii) GCF Bank, a Federal savings bank, Gateway
Community Financial Corp, a Federal corporation (“Gateway Community”), and
Gateway Community Financial, MHC, a Federal mutual holding company (“Gateway
MHC”). Each of Investors Bank, Investors Bancorp, and Investors MHC are
sometimes referred to herein as the “Investors Parties,” and each of GCF Bank,
Gateway Community and Gateway MHC are sometimes referred to herein as the
“Gateway Parties.” All capitalized terms contained in this Amendment, but not
specifically defined in this Amendment, shall have the meanings ascribed to such
terms in the Agreement.


RECITALS


WHEREAS, the Investor Parties and the Gateway Parties are parties to that
certain Agreement and Plan of Merger, dated as of April 5, 2013 (the “Merger
Agreement”);
WHEREAS, the parties to the Merger Agreement desire to amend the Merger
Agreement as set forth herein.
NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
1.Amendment to Section 7.01(b)(i). Section 7.01(b)(i) of the Agreement is hereby
amended by replacing “November 30, 2013” with “January 31, 2014.”
2.Amendment to Section 7.01(b)(ii). Section 7.01(b)(ii) of the Agreement is
hereby amended by deleting same in its entirety and replacing it with the
following: if the Closing Date shall not have occurred on or before January 31,
2014, unless the failure of such occurrence shall be due to the failure of the
Party seeking to terminate this Agreement to perform or observe its obligations
set forth in this Agreement required to be performed or observed by such Party
on or before the Closing Date.
3.No Further Amendments. Except as expressly amended hereby, the Agreement is in
all respects ratified and confirmed, and all the terms, conditions and
provisions thereof shall remain in full force and effect. This Amendment is
limited precisely as written and shall not be deemed to be an amendment to any
other term or condition of the Agreement or any of the documents referred to
therein.
4.Effect of Amendment. This Amendment shall form a part of the Agreement for all
purposes, and each party thereto and hereto shall be bound hereby. From and
after the execution of this Amendment by the parties hereto, any reference to
the Agreement shall be deemed a reference to the Agreement as amended hereby.
5.Counterparts. This Amendment may be executed in two or more counterparts
(including by facsimile or other electronic means), all of which shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
party, it being understood that each party need not sign the same counterpart.
6.Severability. Whenever possible, each provision or portion of any provision of
this Amendment shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision or portion of any provision of this
Amendment is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or portion of any
provision in such jurisdiction, and




--------------------------------------------------------------------------------




this Amendment shall be reformed, construed and enforced in such jurisdiction as
if such invalid, illegal or unenforceable provision or portion of any provision
had never been contained herein.
7.Governing Law. This Amendment and all disputes or controversies arising out of
or relating to this Amendment or the transactions contemplated hereby shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to the conflict of law principles thereof, except to
the extent that Federal law applies.
8.Headings. The headings used in this Amendment are inserted for purposes of
convenience of reference only and shall not limit or define the meaning of any
provisions of this Amendment.
[Remainder of page intentionally left blank]










--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized officers as of the day and year first above written.


INVESTORS BANK
/s/ Kevin Cummings                 
By: Kevin Cummings, President and Chief Executive Officer




INVESTORS BANCORP, INC.
/s/ Kevin Cummings                 
By: Kevin Cummings, President and Chief Executive Officer


INVESTORS BANCORP, MHC
/s/ Kevin Cummings                 
By: Kevin Cummings, President and Chief Executive Officer




GCF BANK
/s/ Bruce Haines                 
By: Bruce Haines, Acting President and Chief Executive Officer


GATEWAY COMMUNITY FINANCIAL CORP.
/s/ Bruce Haines                 
By: Bruce Haines, Acting President and Chief Executive Officer




GATEWAY COMMUNITY FINANCIAL, MHC
/s/ Bruce Haines                
By: Bruce Haines, Acting President and Chief Executive Officer






